Citation Nr: 1704106	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  03-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to an increased rating for bilateral pes planus, rated as 30 percent disabling.

4.  Entitlement to an increased initial rating for right ankle tibiotalar arthritis with posterior tibial tendinopathy, rated as 10 percent disabling.

5.  Entitlement to an increased initial rating for left ankle tibiotalar arthritis with posterior tibial tendinopathy, rated as 10 percent disabling.

6.  Entitlement to an increased rating for right hip pain, rated as 10 percent disabling.

7.  Entitlement to an increased rating for right knee strain with degenerative arthritis, rated as 10 percent disabling.

8.  Entitlement to an increased initial rating for right lower extremity radiculopathy, rated as 20 percent disabling.

9.  Entitlement to an increased initial rating for left lower extremity radiculopathy, rated as 20 percent disabling.

10.  Entitlement to an increased initial rating for degenerative arthritis of the back and intervertebral disc syndrome (IVDS), rated as 10 percent disabling.

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

12.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1971 to June 1974 and from July 1974 to January 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted service connection for pes planus, assigning an initial 30 percent disability rating, effective November 15, 1999.  The Veteran perfected an appeal as to the initial rating.

In a December 2005 decision, the Board denied entitlement to an initial rating in excess of 30 percent for bilateral pes planus, finding that the Veteran had failed to report for a VA medical examination without good cause.  See 38 C.F.R. § 3.655(b) (2005).  Additionally, the Board noted that the issue of entitlement to a TDIU had been raised by the record, and referred that issue to the Agency of Original Jurisdiction (AOJ) for determination in the first instance.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in April 2008, his attorney and a representative of VA's General Counsel filed a Joint Motion for Remand (JMR), agreeing that the Court's decision in Turk v. Peake, 21 Vet. App. 565 (2008), required VA to adjudicate the Veteran's claim on the merits.  See Turk, 21 Vet. App. at 569-70 (holding that when a veteran appeals the initial disability rating assigned following an award of service connection, the claim is classified as an original claim, rather than as one for an increased rating).

In an April 2008 Order, the Court granted the JMR, vacated the Board's December 2005 decision, and remanded the matter to the Board for readjudication.  In April 2009, the Board remanded the matter to the RO for evidentiary development.

Meanwhile, in an August 2008 rating decision, the RO (in pertinent part) determined that new and material evidence was not received to reopen a previously denied claim for service connection for a left knee disorder.  The Veteran perfected an appeal as to the RO's decision.

In an October 2009 rating decision, the RO (in pertinent part) denied entitlement to nonservice-connected pension benefits and entitlement to TDIU.  The Veteran perfected an appeal as to the RO's decision.

In January 2011, the Board remanded the appeal to the AOJ for evidentiary development.

In November 2013, the Board (in pertinent part) reopened the claim for service connection for a left knee disorder and denied entitlement to an initial rating in excess of 30 percent for bilateral pes planus.  The Board remanded the remaining claims on appeal, to include entitlement to service connection for a left extremity disorder (to include a left knee disorder) and back disorder, entitlement to initial compensable ratings for right knee strain and hepatitis C with fibrosis, and entitlement to a TDIU and nonservice-connected disability pension.

In August 2015, the Board granted service connection for a right hip disability and an initial 10 percent rating for right knee strain, and denied entitlement to a compensable rating for hepatitis C.  Notably, the Reasons and Bases section of the Board's decision appeared to support a grant of service connection for "bilateral hip disability"; however, the Order section only granted service connection for a right hip disability.  As discussed in greater detail below, entitlement to service connection for a left hip disability is warranted.

The Board notes that, subsequent to its August 2015 decision, the Veteran has perfected appeals as to March 2014 and September 2014 rating decisions which (respectively) denied a rating in excess of 30 percent rating for bilateral pes planus and denied entitlement to increased ratings for the Veteran's bilateral ankle disabilities.  These issues are properly before the Board and will be addressed below.

In August 2015 and March 2016 rating decisions, the RO denied entitlement to increased ratings for the Veteran's right hip, right knee, bilateral radiculopathy, and back disabilities.  The Veteran has filed timely notices of disagreement with these decisions but no Statements of the Case have been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for a left knee disorder, entitlement to increased ratings for right hip pain, right knee strain with degenerative arthritis, bilateral lower extremity radiculopathy, and degenerative arthritis of the back and IVDS, and entitlement to TDIU and nonservice-connected disability pension, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left hip arthritis is related to service.

2.  The Veteran's bilateral pes planus has not been productive of marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances at any time during the appeal period.

3.  The Veteran's right ankle tibiotalar arthritis with posterior tibial tendinopathy has been manifested by painful motion, flare-ups, and limitations on mobility and prolonged standing or sitting; marked limitation of motion has not been shown.

4.  The Veteran's left ankle tibiotalar arthritis with posterior tibial tendinopathy has been manifested by painful motion, flare-ups, and limitations on mobility and prolonged standing or sitting; marked limitation of motion has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left hip arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71(a), Diagnostic Code 5276 (2016).

3.  The criteria for an initial rating in excess of 10 percent for right ankle tibiotalar arthritis with posterior tibial tendinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71(a), Diagnostic Code 5003-5271 (2016).

4.  The criteria for an initial rating in excess of 10 percent for left ankle tibiotalar arthritis with posterior tibial tendinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71(a), Diagnostic Code 5003-5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, the RO has mailed the Veteran multiple letters informing him of the type and nature of evidence needed to substantiate his claims.  VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims herein decided.  Specifically, VA has obtained relevant VA outpatient records and service treatment records, as well as private medical records identified by the Veteran.  The Veteran's lay statements have also been associated with the record and have been reviewed.  In addition, VA afforded the Veteran medical examinations pertaining to his pes planus and bilateral ankle disabilities in March 2014, August 2014, and November 2015.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed in-person examinations (including range of motion testing), and offered assessments of the Veteran's functional impairment based on their findings.  As such, with respect to the issues herein decided, the Board finds that the examinations of record, considered collectively, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran's claim for service connection for a left knee disorder, as well as his application concerning entitlement to TDIU and pension benefits, are addressed in the Remand section below.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claims herein decided.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection for Left Hip Disorder

The Veteran contends that his current left hip disorder is related to in-service injuries incurred as a parachutist.  As noted above, in its August 2015 decision, the Board included reasons and bases that appeared to support an award of service connection for a bilateral hip disability, but in its Order only awarded service connection for a right hip disorder.  For the reasons discussed below, service connection for left hip arthritis is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran's service records show that he was stationed in an airborne infantry unit while on active duty, and that he received a parachutist's badge.  Although his service treatment records do not show specific treatment for a left hip disability, post-service records establish a diagnosis of arthritis, confirmed by X-ray testing.  In a November 2010 opinion, the Veteran's private physician noted that the Veteran reported experiencing bilateral hip pain starting in the 1970s, both from marching and from engaging in repeated parachute jumps.  The physician further noted that a radiologist who had evaluated the Veteran's severe arthritis of the right hip felt that it was consistent with an old trauma.  The physician opined that the most likely cause of such trauma would have been the Veteran's in-service parachute jumps.  The physician also noted that a private podiatrist and a private rheumatologist who had evaluated the Veteran agreed that his military service likely aggravated his bilateral hip disabilities.

As noted by the Board in its August 2015 decision, the record tends to indicate that there is a nexus between the Veteran's service and his current bilateral hip arthritis.  Accordingly, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for left hip arthritis is warranted.

Claims for Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

	Bilateral Pes Planus

The Veteran contends that his service-connected pes planus warrants a rating in excess of 30 percent.  His symptoms are rated under Diagnostic Code 5276.  38 C.F.R. § 4.71(a).  

Under Diagnostic Code 5276, a 30 percent rating is warranted for severe bilateral pes planus if there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus if there is evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

The instant appeal for an increased rating originates from a March 2014 VA examination report.  At that time, the Veteran reported that he initially injured his feet in service during a parachute jump.  For the last 10-15 years, he indicated being following by the VA podiatry clinic and stated that he used inserts and ice cold soaks to treat his symptoms.  He reported having to use special shoes and stated that he would get "muscle spasm" in his feet.  He could walk for about 5-10 minutes before having to sit because of pain.

The examiner noted that the Veteran had pain accentuated on use of his feet, but there was no indication of pain on manipulation or swelling on use.  There was no sign of characteristic calluses, and the Veteran's symptoms were not relived by arch supports.  He did not have extreme tenderness of the plantar surface of one or both feet.  In terms of alignment or deformity, the examiner noted that the Veteran had decreased longitudinal arch height on weight-bearing.  However, there was no objective evidence of marked deformity (pronation, abduction, etc.).  Additionally, there was no evidence of marked pronation and the weight-bearing line did not fall over or medial to the great toe.  There was no indication of lower extremity deformity other than pes planus, inward bowing of the Achilles' tendon, or marked inward displacement or severe spasm of the Achilles tendon on manipulation.  No assistive devices other than corrective shoes or orthotic inserts were needed.  In terms of functional impact, the examiner noted that the Veteran had pain on ambulation and that he lost his job because of pain during walking.  The examiner noted that the Veteran's symptoms were "severe."

In June 2015, the Veteran struck his left foot on a ladder and sought VA outpatient treatment when he developed pain, swelling, and redness.  An X-ray of the left foot revealed mild first metatarsophalangeal joint arthritis, but no acute injury.

In August 2015, the Veteran's attorney indicated that the Veteran's pes planus had worsened, and that he was entitled to a new VA examination.  An examination was provided in November 2015.  At that time, the Veteran reported increased pain, stating that it felt like his feet were "on fire" at times.  He denied any history of surgeries or injections but said he was followed by a podiatrist.  He had tried inserts but stated they made things worse.  He reported that he could stand on his feet for about 5-10 minutes before having to sit down due to pain.

On examination, the Veteran reported a sharp pain that started in the middle of the foot and occurred after standing for 5-10 minutes.  The examiner noted that these symptoms limited the Veteran's mobility and ability to be on his feet.  The examiner noted that the Veteran's foot pain was not accentuated on use but that he did have pain on manipulation.  There was indication of swelling on use, but no sign of characteristic calluses.  The Veteran used arch supports and orthotics.  He did not have extreme tenderness of plantar surfaces on either foot; however, decreased longitudinal arch height on weight-bearing was noted.  There was no objective evidence of marked deformity or marked pronation.  For both feet, the weight-bearing line fell over or medial to the great toe.  The examiner noted that there was no lower extremity deformity other than pes planus.  The Veteran did not have inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  In terms of functional impairment, the examiner noted pain on movement, on weight-bearing and non-weight-bearing, disturbance of locomotion, and interference with standing.  In addition, there was functional loss in the form of pain with standing or walking for more than 5-10 minutes that limited the Veteran's ability to be on his feet.  In terms of occupational impact, the examiner noted that pes planus would prevent the Veteran from being able to do manual labor.

When applying the rating criteria to the facts of this case, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his bilateral pes planus.

On review, neither of the VA examination reports discussed above demonstrates that the Veteran's pes planus has been productive of marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5276.  Indeed, these examination reports establish that the Veteran displayed none of the symptoms required for a higher, 50 percent rating.  In sum, there is simply no medical evidence of record that demonstrates that the criteria have been met.

The Board has considered the Veteran's lay assertions that his pes planus is worse than what is reflected by his current rating.  To that end, while laypersons are competent to report general symptoms such as foot pain, difficulty walking, and flare-ups, the specific findings from the VA examination reports are more probative as to the severity of his bilateral pes planus for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board notes that the Veteran has not specifically asserted that he has had any of the symptoms that would justify a higher rating; rather, he has simply alleged in general terms that his condition has worsened.  Under these circumstances, while the Board acknowledges the Veteran's contentions, the detailed findings of medical professionals are more probative in light of the specific rating criteria.  Moreover, to the extent the Veteran's attorney has called into question the VA examination results, the Board finds no evidence that either VA examiner was not qualified or that any specific errors were made that would compromise the validity of the results.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to VA examinations).

The Board acknowledges the Veteran's contentions that his pes planus has impacted his employability and hindered his daily activities.  In this regard, the issues of entitlement to TDIU and nonservice-connected disability pension are addressed in the Remand portion of this decision.  The issues of entitlement to increased rating for bilateral ankle disabilities associated with pes planus are also addressed within the body of this decision.  With respect to the degree of functional impairment due to bilateral pes planus, the Board finds that the Veteran's symptoms are fully contemplated by the currently assigned 30 percent rating, in light of the applicable criteria.  See 38 C.F.R. § 4.71(a).  To the extent the Veteran argues that his pes planus symptoms warrant an increased rating, the Board finds that the objective findings of medical professionals are more probative than his lay contentions.  See Jandreau, 492 F.3d at 1376-77.

In sum, the evidence deemed most probative by the Board demonstrates that, pursuant to the criteria provided in 38 C.F.R. § 4.71(a), a rating in excess of 30 percent is not warranted for the Veteran's bilateral pes planus, at any time during the appeal period.

	Bilateral Ankle Disabilities

The Veteran contends that his service-connected bilateral ankle tibiotalar arthritis with posterior tibial tendinopathy warrant ratings in excess of 10 percent.  His symptoms are rated under Diagnostic Code 5003-5271.  38 C.F.R. § 4.71(a).

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Id.

Diagnostic Code 5271 provides that a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of motion.  Id.

Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  Id. at Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

According to the Manual, an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  See M-21, III.iv.4.A.3.I.

The Veteran filed the instant claim for service connection for bilateral leg pain in September 2007.  Thereafter, VA outpatient records reflect that he was followed for joint pain involving the ankles and feet.  In 2010, he was seen for bilateral ankle and foot pain, noted to be possibly related to improper weight distribution from hip pain and pes planus.  A March 2010 MRI of his left ankle revealed an ossific fragment and edema within the sinus tarsi, likely from prior trauma; an edema within the inferolateral talus, also likely due to prior trauma; findings suggestive of posttraumatic disruption; and small ankle and subtalar joint effusions.

On VA examination in August 2014, the Veteran reported that his bilateral ankle symptoms caused flare-ups which limited prolonged standing and walking, as well as lifting, start-up ambulation, and prolonged sitting.  On range of motion testing, right ankle plantar flexion ended at 30 degrees, while dorsiflexion ended at 10 degrees.  Left ankle plantar flexion ended at 30 degrees, while dorsiflexion ended at 10 degrees.  No additional functional loss was shown following repetitive-use testing.  (The examiner noted that it would be speculative to provide accurate range of motion findings during flare-ups, as there was no flare-up at the time of the examination.)  Contributing factors of disability included less movement than normal and pain on movement, including pain on palpation.  Muscle strength testing was normal for both ankles.  No laxity or ankylosis was noted, and there was no evidence of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of os calcis or talus, or history of talectomy or ankle joint replacement or other surgery.  Imaging studies confirmed arthritis in both ankles.  In terms of occupational impact, the examiner noted that the Veteran's ankle condition would "limit[] heavy labor."

Also of record is a September 2014 treatment note from the Veteran's private orthopedic surgeon, indicating the Veteran's general reports of joint pain, which he characterized as constant "throbbing, aching, and shooting."  Thereafter, the Veteran has provided no specific assertions regarding his ankle symptoms, although his VA outpatient records reflect that he continues to be followed for joint pain involving the feet and ankles.

When applying the rating criteria to the facts of this case, the Board finds that the Veteran is not entitled to initial ratings in excess of 10 percent for his bilateral ankle tibiotalar arthritis with posterior tibial tendinopathy.

On review, the evidence of record does not demonstrate limitation of motion for either ankle to a marked degree, as is required for a higher, 20 percent rating, at any time during the appeal period.  As noted above, the VA examination report of record indicates that the Veteran's plantar flexion was limited to 30 degrees bilaterally, and his dorsiflexion limited to 10 degrees.  In addition, although the examiner noted that the Veteran had flare-ups and indicated that determining limitations of motion during a flare-up would be speculation, there was no objective indication of additional loss of motion due to repetitive movements, pain, weakness, or fatigue.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The remaining medical evidence, including VA outpatient notes and private records, does not show limitation of motion that would warrant higher ratings.  These findings, taken as a whole, are consistent with moderate limitation of motion.  See M-21, III.iv.4.A.3.I.

The Board has considered the Veteran's lay statements regarding painful motion, as well as the impact his ankle symptoms have on his ability to stand or sit for prolonged periods, walk, lift, and perform manual labor.  He is certainly competent to report these symptoms, and they have been confirmed by medical examination.  See Layno, 6 Vet. App. at 469-70.  However, the Board finds that these credible lay reports are consistent with no more than moderate impairment, even taking into account the types of functional impairment addressed in 38 C.F.R. §§ 4.40 and 4.45.  The record shows that the Veteran does not require assistive devices due to his ankle symptoms, and he has not reported that his ankle symptoms cause additional limitation of motion than what is reflected in the objective findings.

The Board has considered other potentially applicable Diagnostic Codes in determining whether higher ratings are warranted; however, the Veteran's bilateral ankle disabilities are not shown to involve any other factor or diagnosis that would warrant evaluation under any other provision of the rating schedule.  The VA examination report discussed above demonstrates that the Veteran has no history of ankylosis of the ankle or of the subastragalar or talar joints, malunion of the os calcis or astragalus, or astragalectomy.  Consequently, evaluations under Diagnostic Codes 5270, 5272, 5273, or 5274 would not be appropriate.

In sum, the Board finds that the most probative evidence demonstrates bilateral ankle limitation of motion that is not more than moderate in degree.  Accordingly, entitlement to ratings in excess of 10 percent for bilateral ankle tibiotalar arthritis with posterior tibial tendinopathy is not warranted.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for those disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms"( including marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluations for the service-connected disabilities on appeal.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's bilateral pes planus and bilateral ankle disabilities are productive of pain, reduced motion, and impairment in activities such as prolonged walking or sitting and lifting.  The ratings assigned for these disabilities fully contemplate this symptomatology.  As such, it cannot be said that the available schedular evaluations for the disabilities on appeal are inadequate.

The Board observes also that, even if the available schedular evaluations for the disabilities at issue are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There is no indication that the Veteran has required frequent periods of hospitalization, and although his disabilities do affect his employability, there is nothing in the record to indicate that these disabilities cause impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Indeed, recent correspondence from the Veteran indicates that he is currently employed.  Moreover, the Board notes that the issue of entitlement to a TDIU is addressed below.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.


ORDER

Entitlement to service connection for left hip arthritis is granted.

Entitlement to a rating in excess of 30 percent for bilateral pes planus is denied.

Entitlement to an initial rating in excess of 10 percent for right ankle tibiotalar arthritis with posterior tibial tendinopathy is denied.

Entitlement to an initial rating in excess of 10 percent for left ankle tibiotalar arthritis with posterior tibial tendinopathy is denied.


REMAND

Although the Board regrets the delay, the remaining issues must be remanded for further evidentiary development prior to adjudication on the merits.  38 C.F.R. 19.9.

The Veteran has contended that his current left knee disorder originated from repeated parachute jumps in service.  He has also alleged that his symptoms may be related to a 1971 left knee contusion and/or a 1977 skiing accident.  In addition, he has suggested that his current left knee disorder may be attributable to his service-connected foot and ankle disabilities.  On VA examination in August 2014, the Veteran was diagnosed with chondromalacia of the left knee.  The examiner opined that this condition was less likely than not due to or the result of his service-connected pes planus, as his "residual bilateral foot function . . . is too functional to cause or aggravate a . . . knee pathologic process."  The examiner noted that the Veteran attributed his knee pain to active duty parachute jumps, but did not opine as to whether his left knee disorder was directly service-related.

In August 2015, the Board directed the AOJ to provide a medical opinion on the question of direct service connection.  Such an opinion was provided in October 2015.  The examiner concluded that it was less likely than not that the claimed left knee disorder was related to service.  By way of rationale, the examiner indicated that the recent left knee radiographs did not show advanced degenerative changes "and therefore are inconsistent with a post traumatic process."  The examiner acknowledged that "the expected microtrauma to his left knee due to repetitive parachute jumps could predispose [the Veteran] to a degenerative process," however the "recent objective findings argue against parachuting induced left knee pathology."

On review, the Board finds that both of the VA medical opinions of record are inadequate.  Initially, the August 2014 opinion's conclusion that the Veteran's pes planus is "too functional" to cause or aggravate a "knee pathologic process" is ambiguous and nonspecific, and is therefore inadequate to support a final determination.  Moreover, the opinion does not take into account whether the Veteran's service-connected ankle disabilities have caused or aggravated his left knee disorder.  Additionally, the October 2015 opinion is inadequate because it does not address the specific in-service injuries identified by the Veteran, particularly the 1971 left knee contusion and 1977 skiing injury.  In light of the above, an addendum opinion is required to clarify the etiology of the claimed condition.

As noted above, the RO issued a rating decision in August 2015 granting service connection for right hip pain (assigning a 10 percent rating) and assigning a 10 percent rating for right knee strain with degenerative arthritis.  In March 2016, the RO issued a rating decision granting service connection for degenerative arthritis of the back and IVDS (assigning a 10 percent rating) and bilateral lower extremity radiculopathy (assigning separate 20 percent ratings).  The Veteran subsequently submitted timely notices of disagreement in (respectively) August 2016 and November 2016.  However, to date, Statements of the Case have not been issued readjudicating the contested ratings.  Accordingly, these issues must be remanded.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the issues of entitlement to TDIU and entitlement to nonservice-connected disability pension are inextricably intertwined with the issues being remanded, and thus must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's outstanding VA treatment records dating from June 2016 to the present and associate them with the claims file.

2.  Furnish the Veteran and his representative a Statement of the Case regarding the issues of entitlement to increased ratings for right hip pain, right knee strain with degenerative arthritis, degenerative arthritis of the back and IVDS, and bilateral lower extremity radiculopathy.  Advise him of the time limit for perfecting the appeal of these claims and that the issues will not be returned to the Board for appellate consideration following the issuance of the Statement of the Case unless he perfects his appeal.

3.  Then, the AOJ should forward the Veteran's claims file to a different examiner than the examiner who completed the October 2015 addendum for another addendum opinion regarding the nature and likely etiology of the Veteran's claimed left knee disorder.

In a detailed rationale, the examiner should address the Veteran's lay contentions, in particular his contentions that his current left knee disorder stem from repeated parachute jumps and/or specific in-service injuries, to include an August 1971 left knee contusion and a 1977 skiing accident.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left knee disorder was incurred in active service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left knee disorder was proximately due to or aggravated by his service-connected bilateral ankle disability and/or bilateral pes planus.

In formulating the requested opinion, the examiner should note that a lack of medical documentation of in-service treatment or immediate post-service treatment is, standing alone, insufficient to deny the claims.

4.  After completing all indicated development, the AOJ should readjudicate the claims on appeal, to include entitlement to TDIU and nonservice-connected disability pension.  If any benefit sought remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


